TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                         NO. 03-16-00512-CR



                                     Julio Cesar Rios, Appellant

                                                   v.

                                     The State of Texas, Appellee


      FROM THE DISTRICT COURT OF BELL COUNTY, 264TH JUDICIAL DISTRICT
            NO. 75,071, HONORABLE JOHN GAUNTT, JUDGE PRESIDING



                               MEMORANDUM OPINION


                   Appellant Julio Cesar Rios seeks to appeal a judgment of conviction for aggravated

sexual assault. See Tex. Penal Code § 22.021. The trial court has certified that Rios has waived the

right of appeal. Accordingly, we dismiss the appeal for want of jurisdiction. See Tex. R. App. P.

25.2(a)(2), (d).

                                                __________________________________________

                                                Scott K. Field, Justice

Before Justices Puryear, Pemberton, and Field

Dismissed for Want of Jurisdiction

Filed: October 5, 2016

Do Not Publish